Citation Nr: 1610885	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-27 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was received to initiate an appeal of an August 2011 rating decision that continued the denial of claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued to deny claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran filed a notice of disagreement with respect to the August 2011 rating decision in December 2012.  In a January 2013 letter, the RO informed the Veteran that his NOD was not received in a timely manner.  The timeliness of the Veteran's NOD is the subject of this appeal.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  By rating decision of August 9, 2011, and notice letter of August 13, 2011, the RO continued to deny entitlement to service connection for bilateral hearing loss and tinnitus.  

2.  It is presumed that VA officials properly discharged their official duties by sending proper notification to the Veteran and his representative of the August 2011 decision to continue to deny his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  
 
3.  The presumption of regularity is rebutted based on receipt of February and October 2012 inquiries from the Veteran as to the status of his service connection claims.


CONCLUSION OF LAW

A timely NOD is deemed to have been received with respect to the August 2011 rating decision that continued to deny claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

With respect to a notice of disagreement, a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  A claimant or his representative must file a notice of disagreement within one year from the date that the RO mailed the notice of a decision. 38 C.F.R. § 20.302(a) (2015).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C.A. § 7105(c).

In Percy v. Shinseki, 23 Vet. App. 37, 44 (2009), the United States Court of Appeals for Veterans Claims held that the statutory language for the notice of disagreement filing time limit is mandatory and jurisdictional in nature.

The Court has also held that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be rebutted by the submission of clear evidence to the contrary.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley, 2 Vet. App. at 64.  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Mindenhall, 7 Vet. App. at 274.  

In the instant case, after issuance of the August 2011 rating decision, the Veteran submitted an inquiry on VA Form 21-4138, received in February 2012, requesting that VA advise him as to the state of his claims.  The Veteran again submitted an inquiry on VA Form 21-4138, received in October 2012, wishing to know the status of his claims.  In November 2012, the RO responded to the February 2012 letter notifying the Veteran that there was no pending claim, as a decision had been made on his March 2011 claim, and that he was notified of the decision on August 13, 2011.  The RO included another copy of the decision with the November 2012 correspondence.  The Veteran subsequently submitted an NOD with respect to the continued denial of his claims in December 2012.

Review of the August 2011 notice letter indicates that it was sent to the Veteran's current address provided in an April 2011 statement, and the Veteran has not contended that he moved or otherwise had problems receiving mail at his address.  The notice letter also reflects that the Veteran's representative was issued a copy of the rating decision. 

The Veteran, nonetheless, has contended that he did not receive the August 2011 notice of the continued denial of his claims.  He specifically contended during his February 2016 Board hearing that he did not receive the rating decision prior to November 2012, and that this was reason for his inquiry as to the status of his claim in February 2012.  

While it is presumed that VA officials properly discharged their official duties and that the Veteran and his representative were issued proper notification of the continued denial of his claims of entitlement to service connection for bilateral hearing loss and tinnitus in August 2011, the Board finds that the presumption of regularity in this appeal is rebutted based on receipt of the February 2012 and October 2012 inquiries from the Veteran as to the status of his claims.  These inquiries provide clear, tangible evidence, in addition to the Veteran's assertions, that proper notice of the August 2011 rating decision was not properly issued or received.  

Accordingly, the Board finds that proper notice of the continued denial of the service connection claims for bilateral hearing loss and tinnitus was not provided to the Veteran until November 27, 2012, after which, he submitted a timely NOD received on December 28, 2012.  


ORDER

A timely NOD was received with regard to the August 2011 rating decision that continued to deny the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  




REMAND

In light of the decision above, the Veteran's December 2012 NOD with respect to the August 2011 rating decision that continued to deny entitlement to service connection for bilateral hearing loss and tinnitus is accepted as timely.  Before those claims may proceed on appeal, however, the Veteran must be issued an SOC on the issues.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this appeal is REMANDED for the following action:

In light of the receipt of new evidence as to the Veteran's petition to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus, readjudicate the claims.  If the claims continue to be denied, issue a statement of the case on these issues.  

These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


